DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of United Kingdom/ Great Britain parent Application No. GB1909870.6, filed on 07/10/2019 was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “6b” that is mentioned in the description (i.e. in page 7, line 19). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the main oil gallery (in claims 7 and 18), and the non-return valve (in claim 8), both must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 4, 6, 8, 10, 12, 17, and 20 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, lines 4, 6, 8, and 9, the limitations “the housing” should read “the eccentric housing”. 
In claim 4, line 2, the limitation “the housing” should read “the eccentric housing”.
In claim 6, line 2, the limitation “the housing” should read “the eccentric housing”.
In claim 8, line 2, the limitation “the main engine gallery” should read “the main oil gallery”.
In claim 10, line 2-3, the limitation “the elastomeric tensioner” should read “the elastomeric protrusion”.
In claim 12, line 2, the limitation “the housing” should read “the eccentric housing”.
In claim 17, line 3, the limitation “the housing” should read “the eccentric housing”.
In claim 20, line 13, the limitation “the housing” should read “the eccentric housing”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohrs et al. (German Patent Application Publication DE102016213274A1 hereinafter referred to as “Kohrs”).

In regards to claim 1, Kohrs teach (Figures 17-22) a belt tensioner (toothed belt tensioner 1 illustrated in figure 22, which has substantially the same construction and the functionality as the toothed belt tensioner 1 illustrated in figures 17-21 with the exception of the spring device 6 being disposed in the second pressure chamber 17b instead of being located on the externally of the tensioning roller/ pulley 3; see also paragraph 0079) for a belt (timing belt 21) of an engine (internal combustion engine described in the Abstract and in paragraphs 0001, 0055-0056, 0061, 

In regards to claim 2, Kohrs teach all intervening limitations as shown above. Kohrs further teach (Figures 17-22), the belt tensioner (toothed belt tensioner 1 illustrated in figure 22) 

In regards to claim 7, Kohrs teach all intervening limitations as shown above. Kohrs further teach (Figures 17-22), the fluid is oil (paragraphs 0061, 0076, and 0092 disclose, the hydraulic medium/ fluid in the first pressure chamber 17a and the second pressure chamber 17b being engine oil supplied by an oil pump of the internal combustion engine); and the belt tensioner (toothed belt tensioner 1 illustrated in figure 22) being fluidly coupled (via oil inlet 31) to a main oil gallery of the engine (oil pump/ oil circuit of the internal combustion engine, as disclosed in paragraphs 0061, 0076, and 0092); wherein, the first portion (second pressure chamber 17b) is fluidly coupled (via oil inlet 31) to the main oil gallery (paragraphs 0076 disclose, the oil inlet 31 can be connected to either the first pressure chamber 17a or the second pressure chamber 17b; while paragraphs 0061 and 0092 disclose, the oil inlet 31 being fluidly connected to the oil pump/ oil circuit of the internal combustion engine so as to supply engine oil to the first pressure chamber 17a and the second pressure chamber 17b).

In regards to claim 9, Kohrs teach all intervening limitations as shown above. Kohrs further teach (Figures 17-22), the resilient element (spring device 6) comprising a spring (as clearly illustrated in figure 22; paragraph 0059 also describe the spring deice 6 as an arcuate helical compression spring).

In regards to claims 13-15, Kohrs teach all intervening limitations as shown above. Kohrs further teach (Figures 17-22), the fluid chamber (first pressure chamber 17a and second pressure chamber 17b) comprising an arcuate wall (inner peripheral wall of the eccentric 5 that is located radially outward of the spring device 6 and that partially defines the recess 16) that is centered on a rotational axis of the shaft (central axis extending through the center of the base support 2); the dividing wall (radially protruding wing 15) being fixed with respect to the shaft (base support 2); and the resilient element (spring device 6) being arranged in the first portion (second pressure chamber 17b) of the fluid chamber (first pressure chamber 17a and second pressure chamber 17b).

Claims 1-6, 9, 12-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Dinca et al. (U.S. Patent 6,165,091 hereinafter referred to as “Dinca”).

In regards to claim 1, Dinca teach (Figures 1-9) a belt tensioner (hydraulic belt tensioner 10) for a belt (endless timing belt 16) of an engine (engine that includes the motor vehicle engine mounting surface 12 and the components illustrated in figure 9); the belt tensioner (hydraulic belt tensioner 10) comprising: a shaft (tubular portion 58 of the valve assembly 24); an eccentric housing (eccentric tensioner arm 30 of the pivoted structure 20, which includes the main housing portion 42 and the housing closure portion 44) configured to rotate about the shaft (tubular portion 58 of the valve assembly 24); a pulley (pulley member 38 of the pivoted structure 20) arranged around the eccentric housing (eccentric tensioner arm 30 of the pivoted structure 20); a dividing wall (vane structure 60 of the valve assembly 24) extending from the shaft (tubular 

In regards to claims 2-4, Dinca teach all intervening limitations as shown above. Dinca further teach (Figures 1-9), the belt tensioner (hydraulic belt tensioner 10) additionally comprising a first passage (middle fluid passageway 68) configured to allow fluid (silicone fluid in the main chamber 56) to flow between the first portion (bump pressurized region 220) and the second portion (rebound pressurized region 222) of the fluid chamber (main chamber 56); the first passage (middle fluid passageway 68) being arranged in the dividing wall (vane structure 60 of the valve assembly 24); and the first passage (middle fluid passageway 68) being sized to adjust a dampening provided as the eccentric housing (eccentric tensioner arm 30 of the pivoted structure 20) moves relative to the shaft (tubular portion 58 of the valve assembly 24) (Col. 5, line 40 - Col. 6, line 6, Col. 9, line 29 - Col. 10, line 12, and Col. 10, line 34 - Col. 11, line 36 collectively disclose, the middle fluid passageway 68 in the vane structure 60 being uncovered/ opened by the bump damping flapper plate 80 as the eccentric tensioner arm 30 rotates/ moves about the tubular portion 58 in a bump direction/ direction away from the endless timing belt 16 so as to allow the silicone fluid in the bump pressurized region 220 to flow into the rebound pressurized region 222; where the size/ diameter of the middle fluid passageway 68 can be changed/ selected to effect the rotational movement damping characteristics of the eccentric tensioner arm 30 as it moves relative to the tubular portion 58).

In regards to claims 5-6, Dinca teach all intervening limitations as shown above. Dinca further teach (Figures 1-9), the belt tensioner (hydraulic belt tensioner 10) additionally comprises a second passage (upper fluid passageway 60 and lower fluid passageway 70) configured to permit fluid (silicone fluid in the main chamber 56) to flow out of the second portion (rebound pressurized region 222) of the fluid chamber (main chamber 56); and the second passage (upper 

In regards to claims 9 and 12-14, Dinca teach all intervening limitations as shown above. Dinca further teach (Figures 1-9), the resilient element (torsion spring 184) being a spring (as disclosed in Col. 7, line 56 - Col. 8, line 5 and Col. 10, line 13-22); the belt tensioner (hydraulic belt tensioner 10) additionally comprising a seal (sealing member 64) that is arranged between the dividing wall (vane structure 60 of the valve assembly 24) and the eccentric housing (eccentric tensioner arm 30 of the pivoted structure 20); the fluid chamber (main chamber 56) having an arcuate wall (interior surfaces 226) that is centered on a rotational axis of the shaft 

In regards to claim 16, Dinca teach (Figures 1-9) a system (timing belt system illustrated in figure 9) comprising: a belt tensioner (hydraulic belt tensioner 10) engaged with a belt (endless timing belt 16) of an engine (engine that includes the motor vehicle engine mounting surface 12 and the components illustrated in figure 9); the belt tensioner (hydraulic belt tensioner 10) including: an eccentric housing (eccentric tensioner arm 30 of the pivoted structure 20, which includes the main housing portion 42 and the housing closure portion 44) configured to rotate about a shaft (tubular portion 58 of the valve assembly 24); a pulley (pulley member 38 of the pivoted structure 20) arranged around the eccentric housing (eccentric tensioner arm 30 of the pivoted structure 20); a dividing wall (vane structure 60 of the valve assembly 24) extending from the shaft (tubular portion 58 of the valve assembly 24) into a fluid chamber (main chamber 56, which is defined by the main housing portion 42 and the closure housing portion 44 of the eccentric tensioner arm 30); the dividing wall (vane structure 60 of the valve assembly 24) dividing the fluid chamber (main chamber 56) into a first portion (bump pressurized region 220) and a second portion (rebound pressurized region 222); and a spring (torsion spring 184) coupled to each of the eccentric housing (eccentric tensioner arm 30 of the pivoted structure 20) and the dividing wall (vane structure 60 of the valve assembly 24) (Col. 4, line 35-39, Col. 5, line 27-39, Col. 6, line 64 - Col. 7, line 16, and Col. 7, line 56 - Col. 8, line 5, collectively disclose, the base plate 26 and the valve assembly 24 both being components that forms the fixed structure 18; the tubular portion 58 of the valve assembly 24 being fixedly coupled to the base plate 26; the vane 

In regards to claim 19, Dinca teach all intervening limitations as shown above. Dinca further teach (Figures 1-9), the belt (endless timing belt 16) applying a force in a first direction (bump direction/ direction away from the endless timing belt 16/ counterclockwise direction) and the spring (torsion spring 184) applying a spring force in a second direction (rebound direction/ direction towards the endless timing belt 16/ clockwise direction) opposite the first direction (bump direction/ direction away from the endless timing belt 16/ counterclockwise direction); wherein, the first passage (middle fluid passageway 68) is sized to resist the force of the belt (endless timing belt 16) in the first direction (bump direction/ direction away from the endless timing belt 16/ counterclockwise direction) and slows a fluid flow rate from the first portion (bump pressurized region 220) to the second portion (rebound pressurized region 222) (Col. 5, line 40 - Col. 6, line 6, Col. 9, line 29 - Col. 10, line 12, and Col. 10, line 34 - Col. 11, line 36 .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohrs.

In regards to claim 8, Kohrs teach all intervening limitations as shown above. Kohrs further teach (Figures 17-22), the first portion (second pressure chamber 17b) being fluidly coupled (via oil inlet 31) to the main oil gallery (paragraphs 0076 disclose, the oil inlet 31 can be connected to either the first pressure chamber 17a or the second pressure chamber 17b; while paragraphs 0061 and 0092 disclose, the oil inlet 31 being fluidly connected to the oil pump/ oil circuit of the internal combustion engine so as to supply engine oil to the first pressure chamber 
However, Kohrs teach (Figures 1 and 3-6) another embodiment of a belt tensioner (toothed belt tensioner 1 illustrated in figures 1 and 3-6) comprising: a shaft (base support 2), an eccentric housing (eccentric 5) configured to rotate about the shaft (base support 2), a pulley (tensioning roller/ pulley 3) arranged around the eccentric housing (eccentric 5), a resilient spring (spring device 6) coupled to the shaft (base support 2) and the eccentric housing (eccentric 5), and a fluid chamber (pressure chamber 17a) that is fluidly coupled (via oil inlet 31) to a main oil gallery of the engine (paragraphs 0061 and 0092 disclose, the oil inlet 31 being fluidly connected to the oil pump/ oil circuit of the internal combustion engine so as to supply engine oil to the first pressure chamber 17a); wherein, a non-return valve (check valve 35) is arranged between the fluid chamber (pressure chamber 17a) and the main oil gallery (pump/ oil circuit of the internal combustion engine) in order to prevent/ block the fluid in the fluid chamber (pressure chamber 17a) from retuning/ back-flowing (via oil inlet 31) to the main oil gallery (oil pump/ oil circuit of the internal combustion engine, as disclosed in paragraphs 0061 and 0092).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to improve the belt tensioner taught in figure 22 of Kohrs by proving a non-return valve between the first portion of the fluid chamber in said belt tensioner and the main oil gallery of the engine. Such a modification will effectively prevent the fluid/ oil in the first portion of the fluid chamber from exiting and flowing back into main oil gallery; thereby ensuring that adequate/ necessary amount of fluid/ oil is retained in the first .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kohrs, in view of Starodoubov et al. (U.S. PGPUB 2016/0123453A1 hereinafter referred to as “Starodoubov”).

In regards to claims 10-11, Kohrs teach all intervening limitations as shown above. Kohrs however fail to teach, the belt tensioner (toothed belt tensioner 1 illustrated in figure 22) further including an elastomeric protrusion arranged between the dividing wall (radially protruding wing 15) and a wall of the fluid chamber (left side wall portion of the second pressure chamber 17b that is in abutment with the left end of the spring device 6, as illustrated in figure 22), the elastomeric protrusion being arranged within the resilient element (spring device 6), or the elastomeric protrusion acts to limit and slow a portion of a compression of the resilient element (spring device 6). 
Nevertheless, Starodoubov teach (Figures 1-11) elastomeric protrusion (coil retaining projection 7 of the end member 6) arranged within an end of a resilient element (first end 40/ second end 42 of the spring 5) disposed in a chamber (spring chamber 80); said elastomeric protrusion (coil retaining projection 7 of the end member 6) arranged between a dividing wall (first arm 12a/ second arm 12b) and a wall of the chamber (projection 11 of the spring chamber 80); and the elastomeric protrusion (coil retaining projection 7 of the end member 6) being configured to limit and slow a portion of a compression of the resilient element (paragraphs 0053 disclose, the coil retaining projection 7 of each end member 6 being design to extend through a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure each end of the resilient element in Kohrs’ belt tensioner with an elastomeric protrusion similar to the one taught by Starodoubov; where said elastomeric protrusion is arranged/ inserted within the resilient element and disposed between the dividing wall and a wall of the fluid chamber when the resilient element is positioned in the first portion of said fluid chamber. This will limit any adverse bending of the resilient element at its ends when said resilient element is compressed between the dividing wall and the wall of the fluid chamber as the eccentric housing moves/ rotates relative to the shaft; which will improve overall damping characteristics the belt tensioner, while optimizing effectiveness of spring force applied to the eccentric housing by the resilient element during belt tensioning action.
	
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dinca, in view of Kohrs.

In regards to claim 18, Dinca teach all intervening limitations as shown above. Dinca further teach (Col. 13, line 12-13), the fluid in the fluid chamber (main chamber 56) can be a conventional substantially incompressible fluid, such as oil instead of silicone fluid. Yet, Dinca 
Whereas, Kohrs teach (Figures 17-22) a belt tensioner (toothed belt tensioner 1 illustrated in figure 22, which has substantially the same construction and the functionality as the toothed belt tensioner 1 illustrated in figures 17-21 with the exception of the spring device 6 being disposed in the second pressure chamber 17b instead of being located on the externally of the tensioning roller/ pulley 3; see also paragraph 0079) for a belt (timing belt 21) of an engine (internal combustion engine described in the Abstract and in paragraphs 0001, 0055-0056, 0061, 0064, 0076, 0090-0092, and 0096-0097) comprising: an eccentric housing (eccentric 5) configured to rotate about a shaft (base support 2); a pulley (tensioning roller/ pulley 3) arranged around the eccentric housing (eccentric 5); a dividing wall (radially protruding wing 15) extending from the shaft (base support 2) into a fluid chamber (first pressure chamber 17a and second pressure chamber 17); the dividing wall (radially protruding wing 15) dividing the fluid chamber (first pressure chamber 17a and second pressure chamber 17b) into a first portion (first pressure chamber 17a) and a second portion (second pressure chamber 17b); and a spring (spring device 6) coupled to each of the eccentric housing (eccentric 5) and the dividing wall (radially protruding wing 15); wherein, a first passage (leakage gap 36) fluidly couples the first portion (first pressure chamber 17a) to the second portion (second pressure chamber 17b), while a third passage (oil inlet 31) fluidly couples a main oil gallery (oil pump/ oil circuit of the internal combustion engine; paragraphs 0061, 0076, and 0092 disclose, the hydraulic medium/ fluid in the first pressure chamber 17a and the second pressure chamber 17b being engine oil supplied by an oil pump of the internal combustion engine) to the first portion (first pressure chamber 17a). 
Consequently, using the suggestion in Kohrs, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Dinca’s belt tensioner with a third passage (in addition to the first and second passages) that fluidly connect the first portion of the fluid chamber in said belt tensioner to a main oil gallery of the engine. Configuring the belt tensioner taught by Dinca to operate using oil supplied to the fluid chamber by a third passage that is in fluid communication with a main oil gallery as opposed to silicone fluid, will ensure said fluid chamber always has accesses to a reliable and readily available fluid supply that is needed for the belt tensioner operate appropriately. In other words, fluidly coupling the first portion of the fluid chamber in the belt tensioner with the main oil gallery of the engine is advantageous in maintaining the fluid chamber at the required fluid pressure to appropriately dampen the rotational movement of the eccentric housing of the belt tensioner relative to the shaft of said belt tensioner.

Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims:
Dinca teach all intervening limitations as shown above. Nevertheless, Dinca fail to teach or suggest, a first protrusion being arranged within the spring (torsion spring 184) and coupled to the dividing wall (vane structure 60 of the valve assembly 24), while a second protrusion being the second protrusion comprising a material that is more rigid than a material of the first protrusion; where an engagement between the first protrusion and the second protrusion reduces a speed at which the spring (torsion spring 184) is compressed. As detailed above, Kohrs also propose a system with a belt tensioner that has a substantially similar structural and functional configuration to applicant’s claimed invention. However, Kohrs and all other pertinent prior art identified by the examiner, either individually or in combination, also fail to explicitly disclose or render obvious a bet tensioner comprising a first protrusion and a second protrusion arranged with respect to the spring, the dividing wall, and the eccentric housing in the exact manner recited with claim 17, having the precise functionality described within claim 17, or the material forming said second protrusion specifically being more rigid than the material forming the first protrusion. Resultingly, claim 17 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification, and also considered in conjunction with all other intervening limitations in parent claim 16.  

Claim 20 is allowable over the prior art of record for the following reasons:
The prior art of record, either individually or in combination, fail to teach or suggest, a system having the particular structure recited within independent claim 20. That is, a system comprising a belt tensioner with an eccentric housing rotatably arranged about a shaft, a pully arranged around said eccentric housing, a dividing wall extending from the shaft into the a fluid chamber so as to patriation said fluid chamber into a first portion and a second portion, a spring coupled between the eccentric housing and the dividing wall, a first passage fluidly connecting a second passage fluidly connecting the second portion with an oil sump, a first protrusion coupled to the dividing wall so as to extend within in the spring, and a second protrusion coupled to the eccentric housing; wherein, the material of the second protrusion is more rigid than the material of the first protrusion, and where an engagement between said first protrusion and said second protrusion reduces a speed at which the spring is compressed. As set forth above, Dinca and Kohrs appears to be the closest related prior art to applicants claimed invention. However, unlike in the belt tensioner of the claimed system, the belt tensions taught by Dinca and Kohrs does not include a first protrusion (which is fixed to the dividing wall) and a second portion (which is fixed to the eccentric housing), each being made of a material with different rigidity; where the first protrusion and the second protrusion acts to reduce a speed at which the spring is compressed. In addition, all other pertinent prior art disclosures identified, also does not provide adequate teachings, evidence, rational, and/ or motivation that would lead/ convince one of ordinary skill in the art to configure the belt tensioners proposed by Dinca or Khors with a first and second protrusions in the exact manner described in claim 20. Subsequently, claim 20 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                              /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654